People v Cudjoe (2017 NY Slip Op 09264)





People v Cudjoe


2017 NY Slip Op 09264


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Friedman, J.P., Gische, Webber, Kahn, Singh, JJ.


5304 620/14

[*1]The People of the State of New York, Respondent, 
vClifford Cudjoe, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Elizabeth L. Issacs of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert C. Mciver of counsel), for respondent.

Judgment, Supreme Court, Bronx County (James Hubert, J.), rendered February 26, 2015, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 28, 2017
CLERK